McAdoo, J.
No judgment was rendered on the verdict of the jury in the court below, in this case, as disclosed by the record.- The appeal was taken, and is" prosecuted alone from the action of the District Court in
overruling the motion for a new trial.
This court uniformly held, in a long line of decisions, from case of Shultz v. The State, 13 Texas, 401, to Lane v. Ellinger, 32 Texas, 369, inclusive, that without final judgment, there could be no appeal to this court. The same rule has been held, both in civil and criminal causes ; and, indeed, the rule must be the same in both classes of cases, as the reason of the rule is the same in both. The jurisdiction of this court is appellate only, and is only conferred by positive law; there is no provision of the law which, in any case, gives the right of appeal, except from judgments rendered against the parties appealing.
The rule above laid down, and which was so long and so consistently maintained by this court, was disregarded and overruled in Hoppe v. The State, 32 Texas, 389.
In the opinion in that case, Mr. Justice Lindsay says : “We think the import of Article 3151 is too clear and palpable to the understanding to be called in question, that the convict may appeal from such a judgment to this court.” The judgment here referred to is the judgment *507of the District Court overruling the motion for a new trial. In that case, as in this, there was no judgment rendered on the verdict of conviction — no judgment except. that overruling the motion for a new trial.
This section (3151, Pas. Dig.), certainly confers no jurisdiction on this court, and it was not intended by the legislative mind to confer any. It only recognized an exercise of such jurisdiction as is conferred by law; and this section must be construed in connection and in harmony with the law conferring jurisdiction.
We think the opinion in Hoppe v. The State is based on a misconception of the true import of the language used in Article 3151; and especially does this so appear when construed in connection with Article 3183. The latter article reads as follows: ‘ ‘ An appeal may be taken by the defendant in every case where judgment of conviction has been rendered against him in the District Court,” etc.
This is the law, and all of the law, which gives the right of appeal in this class of cases. By its very terms the appeal only lies from the judgment of conviction “rendered;” not from the judgment overruling the motion for a new trial; nor from the verdict of the jury; nor from any other part of the proceedings in the case. The very language of Article 3183 is its own best interpretation. What language can be clearer or more conclusive?
Now, in view of the language used in Article 3183, what is the true intent of Article 3151 ? This latter article reads as follows: “When, from any cause whatever, a verdict of conviction has been returned, and there is a failure to enter judgment and pronounce sentence during the term, the judgment may be entered and sentence pronounced at the next succeeding term of the court, unless a new trial has been granted, or the judgment arrested, or an appeal has been taken.”
*508A proper analysis of the above language clearly develops this meaning: When, for any cause whatever, after a verdict of conviction has been returned, there is a failure to enter judgment, the judgment may be entered at the next succeeding term of the court, unless a new trial has been granted, or the judgment has been arrested; and if there is a failure to pronounce sentence during the term, the sentence may be pronounced at the next succeeding term of the court, unless an appeal has been taken.
Had the two failures in the District Court, intended to be cured by that section, been provided for, not in a single section and a single sentence, but in two distinct sections, as is usual in the provisions of the Code of Procedure, the erroneous construction placed by the court on Article 3151, in Hoppé v. The State, would have been avoided.
For the reasons set out in this opinion we are satisfied that this court should recede from the ruling in Hoppe v. The State, and return to the former rulings on the subject of appeals from the District Court to this court.
Dismissed.